DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 9/1/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because every reference presented has already been considered in a previously filed IDS (filed 8/13/2021).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,441,231, hereinafter ‘231. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claim 2 of the instant application and claim 1 of ‘231 both recite the limitation of a working surface (radiation shield) configured to shield a physician from radiation; and an attachment mechanism (horizontal hinge) for attaching the working surface to a medical table or bed (medical table or bed); and wherein the attachment mechanism (horizontal hinge) is configured to adjust the working surface (radiation shield) with respect to the medical table or bed (see Claim 1).
Claim 3 of the instant application and claim 1 of ‘231 both recite the limitation wherein the attachment mechanism (horizontal hinge) is configured to adjust a height (upwardly to the second position) of the working surface (radiation shield) (see Claim 1).
Claim 4 of the instant application and claim 3 of ‘231 both recite the limitation wherein the attachment mechanism is configured to adjust a horizontal rotation of the working surface (radiation shield) (see Claim 3).
Claim 5 of the instant application and claim 3 of ‘231 both recite the limitation wherein the attachment mechanism is configured to adjust a horizontal translation of the working surface (radiation shield) (see Claim 6).
Claim 6 of the instant application and claim 1 of ‘231 both recite the limitation wherein the attachment mechanism is configured to adjust a vertical rotation or tilt of the working surface (radiation shield) (see Claim 1).
Claim 7 of the instant application and claim 1 of ‘231 both recite the limitations wherein the attachment mechanism is configured to adjust a height of the working surface (radiation shield) (see Claim 1).
Claim 8 of the instant application and Fig. 14 of ‘231 both disclose the limitation the working surface includes one or more cutouts (422) for accessing a femoral artery of a patient (see Fig. 14).
Claim 9 of the instant application and Fig. 14 of ‘231 both disclose the working surface includes a well (424) for securing one or more tools (see col.14, lines 1-5).
Claim 10 of the instant application and Fig. 14 of ‘231 both disclose the working surface includes a first well (424a) and a second well (424b), the first well (424a) being configured to hold needles and the second well (424b) being configured to hold gauze in a sterile saline solution (see col. 14, lines 6-19).
Claim 11 of the instant application and claim 2 of ‘231 both recite the limitation wherein the attachment mechanism is a swing arm (see Claim 2).
Claim 12 of the instant application and claim 3 of ‘231 both recite the limitation wherein the attachment mechanism includes a mast, and wherein the working surface (radiation shield) is configured to be rotated horizontally around the mast (see Claim 3).
Claim 13 of the instant application and Fig. 18 of ‘231 both disclose a belly shield (421) attached to the working surface (see Fig. 18).
Claim 14 of the instant application and Fig. 18 of ‘231 both disclose a side shield (423) attached to the working surface (see Fig. 18).
Claim 15 of the instant application and Fig. 18 of ‘231 both disclose a belly shield (421) and a side shield (423) to the working surface (see Fig. 18).
Claim 16 of the instant application and Fig. 19 of ‘231 both disclose a compression device (440) attached to a lower surface of the working surface (see Fig. 19).
Claim 17 of the instant application and Fig. 19 of ‘231 both disclose the compression device (440) is a balloon (see Fig. 19).
Claim 18 of the instant application and claim 1 of ‘231 both recite the limitation of a horizontal bed for receiving a patient; an attachment mechanism (horizontal hinge) attached to the horizontal bed; and a working surface (radiation shield) attached to the attachment mechanism (horizontal hinge); and wherein the attachment mechanism (horizontal hinge) is configured to adjust the working surface (radiation shield) with respect to the horizontal bed (see Claim 1).
Claim 19 of the instant application and claim 1 of ‘231 both recite the limitation wherein the attachment mechanism (horizontal hinge) is configured to adjust a height of the working surface (radiation shield), a horizontal rotation of the working surface, a horizontal translation of the working surface, and a vertical rotation or tilt of the working surface (radiation shield) (see Claim 1).
Claim 20 of the instant application and claim 2 of ‘231 both recite the limitation wherein the attachment mechanism (horizontal hinge) is a swing arm or boom (see Claim 2).
Claim 21 of the instant application and Fig. 18 of ‘231 both disclose a belly shield (421) and a side shield (423) attached to the working surface (radiation shield).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
August 17, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             /ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881